Case 8:19-cv-01947-JLS-DFM Document 79 Filed 03/16/21 Page 1 of 2 Page ID #:3229



1

2

3

4

5

6

7

8
                    UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10   SCOTTSDALE INDEMNITY                    Case No.: 8:19-cv-01947-JLS-DFM
11
     COMPANY, an Ohio corporation,

12
                Plaintiff,
                                             AMENDED JUDGMENT IN FAVOR
13
          v.                                 OF PLAINTIFF SCOTTSDALE
                                             INDEMNITY COMPANY
14   SUN COAST GENERAL
15
     INSURANCE AGENCY, INC., a
     California corporation,
16              Defendant.
17

18

19        Pursuant to the Parties’ Stipulation (Doc. 75-2), it is hereby ORDERED,
20   ADJUDGED AND DECREED THAT:
21     1. Judgment is entered in favor of Scottsdale and against Defendant Sun Coast
22        General Insurance Agency, Inc. (“Sun Coast”) on Count VII of Scottsdale’s
23        First Amended Complaint for rescission;
24     2. The Insurance Agents and Brokers Professional Liability Insurance Policy, No.
25        ABI-0003470, issued by Scottsdale to Sun Coast effective for the period from
26        June 21, 2017 to June 21, 2018 (the “2017–2018 Policy”) is hereby rescinded
27        under Cal. Ins. Code §§ 330, 331, 358, 359, et seq. and is deemed void ab initio;
28
                                             -1-
                             AMENDED JUDGMENT IN FAVOR OF PLAINTIFF
                                SCOTTSDALE INDEMNITY COMPANY
Case 8:19-cv-01947-JLS-DFM Document 79 Filed 03/16/21 Page 2 of 2 Page ID #:3230
